Exhibit 10.1
 
PURCHASE OPTION AGREEMENT


This Agreement is dated the 11th day of  April, 2010


BETWEEN:

Big Bear Mining Corporation
15111 N Hayden Rd Ste 160-185
Scottsdale, Arizona 85260


(herein the  “Optionee”)


AND

PERRY VERN ENGLISH, for and on behalf of
RUBICON MINERALS CORPORATION
P. O. Box 414
Souris, Manitoba, ROK2CO


(herein the “Optionor”)


WHEREAS the Optionor is the recorded and beneficial holder of certain unpatented
mining claims which are filed with the Ministry of Northern Development Mines
and Minerals which Claims are situated in the Township of  McNaughton and
Shabumeni Lake in the District of Red Lake in the Province of Ontario, and more
particularly described in Schedule "A" attached hereto and forming a part of
this Purchase Option Agreement (the “Agreement”);


AND WHEREAS the Optionor has agreed to grant an option to the Optionee to
acquire a one hundred percent (100%) undivided interest in the unpatented mining
claims associated with the Property upon the terms and conditions set forth
herein.


NOW THEREFORE THIS AGREEMENT WITNESSETH that, in consideration of the mutual
covenants expressed herein, the payment of funds and the issuance of shares set
forth herein, the parties hereto agree as follows:


1.           Interpretation


 
(a)
Definitions, The following terms, wherever used in this Agreement, shall have
the meanings set forth below:



 
(b)
"Effective Date" means the date first written above



 
(c)
"Minerals" shall mean the end products recovered, produced or derived from
operating the Property as a mine;



 
(d)
"Mining Operations" means every kind of work done on or in respect of the
property or the product, derived from the Property during the subsistence of the
Option by or under the direction of the Optionee including, without limiting the
generality of the foregoing, the work of assessment, geophysical. geochemical
and geological surveys, studies and mapping, investigating, drilling, designing,
examining, equipping, improving, surveying, shaft-sinking, raising,
cross-cutting and drifting, searching for, drifting, trucking, sampling, working
and procuring minerals, ores and metals, surveying and bringing any mining
claims to lease or patent, and all other work usually considered to be
prospecting, exploration, development and mining work; in paying wages and
salaries of workers engaged in the work and In supplying food, lodging,
transportation and other reasonable needs of the workers; in paying assessments
or premiums for workers' compensation insurance, contributions for unemployment
insurance or other pay allowances or benefits customarily paid in the district
to those workers; in paying rentals, licence renewal fees, taxes and other
governmental charges required to keep the property in good standing; in
purchasing or renting plant, buildings, machinery, tools, appliances, equipment
or supplies and in installing, erecting, detaching and removing them; mining,
milling, concentrating rehabilitation, reclamation, and environmental
protections and in the management of any work which may be done on the Property
or in any other respect necessary for the due carrying out of the prospecting,
exploration and development work;



-1-

--------------------------------------------------------------------------------


 
(e)
"Mining Rights" includes mineral rights and the right to conduct Mining
Operations on the Property and further includes the meanings and rights
attributed to Mining Rights and mineral rights under the Mining Act, R.S.O.
1990, c.M-14 and amendments thereto;



 
(f)
"Property" means all of the unpatented mining claims being optioned by the
Optionor as more particularly described in Schedule "A" including all Mining
Rights as the context so implies;



 
(g)
"Production Royalty" means the payments required to be paid pursuant to Article
7;



1.1           Headings. The headings of this Agreement and the schedules are
solely for convenience of reference and do not affect the interpretation of it
or define, limit or construe the contents of any provision of this Agreement.


1.2           Number and gender. Words importing the singular number shall
include the plural and vice versa, words importing the neuter gender shall
include the masculine and feminine genders, and words importing persons shall
include firms and corporations and vice versa.


1.3           Governing law. This Agreement and the rights and obligations and
relations of the parties shall be governed by and construed in accordance with
the laws of the Province of Ontario and the federal laws of Canada applicable
therein (but without giving effect to any conflict of law rules). The parties
agree that the courts of Ontario shall have jurisdiction over any action or
other legal proceedings based on any provisions of this Agreement. Each party
attorns to the jurisdiction of the courts of the Province of Ontario.


1.4           Currency. All references to currency in this Agreement are
references to Canadian currency.


1.5           Further Assurances.  Each party hereto agrees from time to time,
subsequent to the date hereof, to execute and deliver or cause to be executed
and delivered to the others of them such instruments or further assurances as
may, in the reasonable opinion of either of them, be necessary or desirable to
give effect to the provisions of this Agreement or as may be reasonably required
for registering or recording changes in ownership interests in the property.

-2-

--------------------------------------------------------------------------------


1.6        Schedules. The following are schedules attached and incorporated in
this Agreement by reference and are deemed to be a part hereof:


Schedule “A” - Property


1.7        References. Unless otherwise stated, a reference to a numbered or
lettered paragraph refers to the paragraph bearing that number or letter in this
Agreement. A reference to this Agreement or in this Agreement means this
Agreement including the schedules, together with any amendments.


2.           Optionor’s Representations and Warranties. The Optionor represents
and warrants to the Optionee that:


 
(a)
it is the beneficial and registered or recorded owner of a one hundred percent
(100%) interest in the unpatented mining claims;



 
(b)
the mining claims are in good standing, free and clear of all encumbrances;



 
(c)
the Property has been duly and validly located and recorded pursuant to the
applicable legislation of the Province of Ontario constituting valid and
subsisting Mining Rights and surface rights owned in fee simple and that the
property is in good standing with respect to property tax requirements and will
be maintained by the Optionor during the period of this Agreement until
termination, abandonment or expiration;



 
(d)
it has the full and undisputed right to deal with the Property as provided for
in this Agreement; and



 
(e)
the Property is not subject to any pending or threatened claims by any third
party or any governmental agency.



3.1           Grant of Option to Earn Interest


 
(a)
The Optionor hereby grants to the Optionee the sole, exclusive, irrevocable and
immediate working right to acquire a one hundred percent (100%) interest in the
unpatented mining claims from the Optionor (subject to the Production Royalty in
Article 7) by making the payments described herein and by complying with the
terms and conditions of this Agreement.



 
(b)
Upon the full amount of the cash payments and shares set forth in Clause 3.2
having been paid and issued to the Optionor, the Optionor shall deliver to the
Optionee a signed transfer in proper registerable form conveying all of the
Optionor's right, title and interest in the Mining Rights to the Optionee. The
said Transfer shall be prepared by and at the expense of the Optionee.



-3-

--------------------------------------------------------------------------------


 
(c)
Upon execution of this Agreement, the Optionee may register this Agreement or
notice of this Agreement against title to the Property.



3.2           Exercise of Option. In order to maintain in force the working
right and option granted herein and to exercise the option, the Optionee must,
upon completion of normal and reasonable due diligence and approval of the
Toronto Stock Exchange (“TSX”) and the British Columbia Securities Commission
(“BCSC”) if the Optionee is a public company):


 
(a)
Share Issuance: issue the shares and make the cash payments as hereinafter set
forth:



The Optionee shall issue to the Optionor a total of 80,000 common shares in the
capital stock of Big Bear Mining Corp (OTCBB / BGBR)according to the following
schedule:


 
(i)
an "Initial Grant" of 20,000 common shares to the Optionor within ten (10) days
of receiving regulatory approval of the terms of this  Agreement;



 
(ii)
20,000 additional common and shares on the first anniversary date of the Initial
Grant;



 
(iii)
20,000 additional common shares on the second anniversary date of the Initial
Grant;



 
(iv)
20,000 additional common shares on the third anniversary date of the Initial
Grant; and



 
(v)
Zero additional common shares on the fourth anniversary date of the Initial
Grant;



 
(b)
Cash Payments:  The Optionee shall make five (5) cash payments to the Optionor
totalling $ 111,000.00 according to the following schedule:



 
(i)
An "Initial Payment" of $16,000.00 on signing of this Agreement;



 
(ii)
An additional $15,000.00on the first anniversary date following the Initial
Payment;



 
(iii)
An additional $20,000.00 on the second anniversary date following the Initial
Payment;



 
(iv)
An additional $25,000.00on the third anniversary date following the Initial
Payment;



 
(v)
An additional $35,000.00 on the fourth anniversary date following the Initial
Payment.



3.3           Registration of Transfer. Upon the full amount of the cash
payments and shares set forth in Clause 3.2 having been paid and issued to the
Optionor, the Optionee shall be entitled, without further notice, to register
the transfer vesting one hundred percent (100%) interest in the Mining Rights to
the Optionee.

-4-

--------------------------------------------------------------------------------


3.4           Acceleration. The Optionee at its sole discretion may accelerate
any of the requisite payments and issuance of shares described above for the
dates specified herein and proceed to acquire the Mining Rights upon paying all
of the sums and issuing all of the shares as set forth herein.


4.           Working Rights. During the currency of the Option, the Optionee
shall have the sole and exclusive working right to enter on and conduct the
Mining Operations on the Property as the Optionee in its sale discretion may
decide. The Optionee shall have quiet and exclusive possession from the date of
this Agreement and thereafter during the currency of the working right and
option in good standing, with full power and authority to the Optionee, its
servants, agents, workers or contractors, to carry on Mining Operations in
searching for Minerals in such manner as the Optionee in its discretion may
determine, including the right to erect, bring and install on the Property all
buildings, plant, machinery, equipment, tools, appliances or supplies as the
Optionee shall deem necessary and proper and the right to remove there from
reasonable quantities of rocks, ores and Minerals and to transport them for the
purposes of sampling, metallurgical testing and assaying. All Mining Operations
conducted by the Optionee shall be in accordance with good exploration,
development and mining practice, and in compliance with all applicable
legislation and health safety standards. Notwithstanding the foregoing, the
Optionee shall use its best efforts not to disturb or interfere with any other
operations which may be carried out on the Property and maintain adequate
insurance coverage at all times.


5.           Indemnity. The Optionee shall indemnify and save the Optionor
harmless from and against all losses, liabilities, claims, demands, damages,
expenses, suits, injury or death in any way referable to Mining Operations
conducted on the Property provided that, the Optionor shall not be indemnified
for any loss, liability, claim, demand, damage, expense, injury or death
resulting from the negligence or wilful misconduct of the Optionor or its
employees, agents or contractors.


6.           Covenants of the Optionee.


During the term of this Agreement the Optionee shall:


 
(a)
comply with all applicable laws, regulations, by-laws, rules, orders and
ordinances with respect to its operations hereunder in conducting its
exploration and mining activities on the subject lands whether federal,
provincial or municipal, including discharging the duty to consult with all
First Nations groups;



 
(b)
conduct all operations in accordance with Environmental Standards.
"Environmental Standards”· means all laws, orders, rules and regulations of
whatever authority, as they may apply to and effect environmental and pollution
control standards in effect, whether federal, provincial or municipal;



 
(c)
conduct all exploration, development and mining operations and supervise the
operation of all contractors and or sub-contractors in, on and under the
Property in a careful manner and in accordance with good mining practice and in
compliance with all applicable legislation and, without limiting the generality
of the foregoing the Optionee shall on the completion of its work or at the end
of the term of this Agreement leave the subject property in a safe condition
with all openings safeguarded in accordance with the provisions of all
applicable legislation or regulations affecting them;



-5-

--------------------------------------------------------------------------------


 
(d)
subject to the other provisions of this Agreement, the Optionee shall have
complete discretion and control with respect to all prospecting, exploration,
development or other mining work carried out on the Property provided, however,
that all operations on the Property shall be conducted in a manner which will
cause the least damage and defacement practicable under the circumstances. All
access roads shall be set out in consultation with the Optionor and both parties
will make their best efforts to co-operate so as to enable Optionee to conduct
its operations in a reasonable manner while minimizing the damage and
interference to the Property and to any timber resources thereon. The Optionee
shall reimburse the Optionor or compensate them for all actual physical damage
to the Property and actual damages to improvements, roads, wells, crops, timber,
grass and livestock resulting from the Optionee's operations. Upon completion of
its work or at the end of the term of this Agreement the Optionee shall restore
and remediate the Property in accordance with good mining practices so as
minimize permanent damage or interference with the Property;



 
(e)
pay or cause to be paid all workmen's wages and for all materials, supplies and
services delivered to or performed on or respect of the Property, so as to avoid
any Woodsman Lien or Construction Lien from arising;



 
(f)
pay all timber dues or other assessments or charges which may be levied or
imposed under any statutory provision or otherwise arising, as a consequence of
the harvesting of any timber resources from the Property;



 
(g)
maintain the property in good standing by doing all assessment work, recording
all exploration and development work done on the property In accordance with the
requirements of the Mining Act, R.S.O. 1990, c.M-14 and amendments thereto,
paying all exploration licenses fees and by doing all other acts and things that
may be necessary in that regard until the termination or expiration of the
Agreement or the abandonment of rights and options granted hereunder;



 
(h)
abide by all directions of the Minister or any other governmental authority
having jurisdiction over its operations hereunder; and



 
(i)
maintain adequate liability and other insurance and if requested by Optionor, to
provide evidence of same.



7.           Production Royalties. If the Optionee acquires the Mining Rights to
the Property and begins commercial production on any part of the Property, the
Optionee shall pay to the Optionor a royalty ("Production Royalty") calculated
at two percent (2%) of the Net Smelter Returns as defined, calculated and set
forth herein.


“Net Smelter Returns” means the actual proceeds derived from any mint, mill,
smelter, refinery or purchaser for the sale of ores, metals or concentrates
produced from the Property and sold, after deducting from such proceeds the
following charges to the extent that they were not deducted by the purchaser in
computing payment: all reasonable smelting and refining charges,  cost of
transportation or ores, metals or concentrates from the mining property to any
mint, mill, smelter or other purchaser, insurance of such ores, metals or
concentrates.


-6-

--------------------------------------------------------------------------------


8.           Accounting and Payment of Production Royalty.


 
(a)
While the Production Royalty remains payable hereunder, the Optionee shall not
later than thirty (30) days after the end of each quarter of each calendar year
render to the Optionor an interim statement of account in reasonable detail
which statements shall be accompanied by the payment of the Production Royalty
payable pursuant to this Agreement for the previous quarter year.



 
(b)
When all Minerals in any calendar year in which the Production Royalty remains
payable have been sold and the revenues and expenditures determined, the
Optionee shall, within sixty (60) days after the termination of such calendar
year, render a final statement of account in reasonable detail together with the
payment of the balance if any, of the Production Royalty for such previous year.

 
 

 
(c)
If any amounts have been paid in excess of those to which the Optionor's is
entitled under the terms of this Agreement in any year, the equivalent amount
shall be deducted from the next Royalty payment or payments. All payments not
made to the Optionor within the time periods set forth herein shall bear
interest at the prime rate plus one percent (1%).



9.           Production Royalty Buy-Back. The Optionee or its assigns shall have
the right at any time to purchase from the Optionor one-half (1/2) of the two
percent (2%) Net Smelter Returns Production Royalty by way of a one time payment
to the Optionor of the sum One Million Dollars ($1,000,000) in Canadian funds.
Upon such purchase and payment being made, the Production Royalty shall
thereafter be calculated as being reduced to one percent (1 %) of the Net
Smelter Returns.


10.           Abandonment. The Optionee may at any time, during the currency of
the Option, abandon anyone or more of the claims which comprise the Property.
The Optionee shall give the Optionor notice in writing of any abandonment. In
the event that any of the claims comprising the Property are abandoned
(including the termination of this Agreement without the Optionee having
exercised the Option), the Optionee will re-transfer the claims to the Optionor,
which shall be in good standing for a period of at least one (1) year from the
notice of abandonment.


11.           Assignment. While this Agreement remains in effect the either
party may sell, assign or otherwise transfer all or part of its rights under
this Agreement upon the written consent of the other, not to be unreasonably
withheld.


12.           Buildings and Equipment: In the event that the Optionee abandons
the working right and option granted to it herein, all buildings, plant,
equipment, machinery, tools, appliances and supplies which the Optionee may have
brought onto the Property, either before or during the period of the working
right and option, may be removed by the Optionee at any time not later than nine
(9) months after the abandonment of the working right and option. Any buildings,
plant, equipment, machinery, tools, appliances and supplies left on the Property
during the nine (9) month period shall be at the Optionee's sole risk and, if
not removed after the nine (9) month period, shall become the Property of the
Optionor. During the currency of the option, the Optionor shall not remove from
the Property any of the Optionee's buildings, plant, equipment, machinery,
tools, appliances and/or supplies.


-7-

--------------------------------------------------------------------------------


13.1           Information. If the Optionee abandons the working right and
option granted to it under this Agreement the Optionee shall, on request provide
to the Optionor, a copy of all non-interpreted reports, maps, plans, drill logs
and surveys of all work pertaining to tile Property provided that the Optionee
does not warrant the accuracy of these reports, maps, plans, drill logs and
surveys and shall not be liable for any inaccuracies contained in them.  The
Optionee agrees that the Optionor may disclose the details of this Agreement to
its advisors and to governmental, regulatory or First Nations groups.


13.2           The Optionee shall review any press release that refers to the
Optionor with the Optionor prior to its release by sending emails to:


Perry English:
penglish@mls.net
David Adamson:
davidad@rubiconminerals.com
Glenn Kumoi:
gkumoi@rubiconminerals.com



and for clarity, shall not issue any press release that refers to the Optionor
without prior written approval of the Optionor. The Optionor will take all
reasonable efforts to send comments that it may have regarding any press release
received from the Optionee to the Optionee by email within forty eight (48)
hours of receipt of such press release.


13.3           The Optionee agrees that the Optionor may disclose the details of
this Agreement to its advisors and to any governmental, regulatory or First
Nations groups.


14.           Notices. All payments and communications which may be or are
required to be given by either party to the other shall (in the absence of any
specific provision to the contrary) be in writing and delivered, faxed, or sent
by courier or prepaid registered mail to the parties, at their following
respective addresses and fax numbers:


Optionee:
Big Bear Mining Corporation
15111 N. Hayden Rd. Suite 160-185
Scottsdale, AZ 85260
 
Fax No:480 483 7570
e-mail:bigbear@bigbearmining.com
 
Optionor:
Mr. Perry English, for and on behalf of
Rubicon Minerals Corporation
P. O. Box 414
Souris, Manitoba, ROK 2CO
 
Fax No:  204-483-0299
e-mail:  penglish@mls.net
 
 With a copy by email to:
Mr. Glenn Kumoi
Vice President General Counsel
e-mail: gkumoi@rubiconminerals.com



-8-

--------------------------------------------------------------------------------


And if any payment or communication is sent by courier or prepaid registered
mail, it shall, be conclusively deemed to have been received on the third (3rd)
business day following the mailing of it and, if delivered or telecopied, it
shall be conclusively deemed to have been received at the time of delivery or
transmission. Notwithstanding the foregoing provisions with respect to mailing,
in the event that it may be reasonably anticipated that, due to any strike,
lock-out or similar event involving an interruption in postal service, any
payment or communication will not be received by the addressee by no later than
the third business day following the mailing of it, then the mailing of any
payment or communication must then be sent by an alternative means of
transportation which it may reasonably be anticipated will cause the payment or
communication to be received reasonably expeditiously by the addressee. Either
party may from time to time change its address by notice to the other in
accordance with this paragraph.


15.           Further Assurances and Covenants. Each party shall execute such
deeds, documents and give such other further assurances as are necessary or
appropriate in connection with the performance of its obligations under this
Agreement and to facilitate the acquisition of any and all necessary regulatory
approvals herein.


16.           Benefit of Successors. This Agreement shall ensure to the benefit
of and be binding on the parties and their respective heirs, executors,
administrators, successors and assigns.
 
**Balance of the Page left blank intentionally**


 
 
 
 
 
 
 

 
-9-

--------------------------------------------------------------------------------


IN WITNESS WHEREOF the parties have signed and sealed this Agreement.


Optionee: Big Bear Mining Corporation
 
 
 
___________________________________
Signature
 
Steve Rix , President Big Bear Mining Corp.
Print Name
 
____________________________________
Date
 
Optionor:  PERRY VERN ENGLISH for and on behalf of Rubicon Minerals Corporation
 
 
 
___________________________________
Signature
 
Perry Vern English____________________
Print Name
 
___________________________________
Date
 





 
 
 
 
 

 
-10-

--------------------------------------------------------------------------------


SCHEDULE ``A``


Property


Township/Area
Claim Number
Recording Date
Claim Due Date
Status
Percent Option
McNaughton
1244671
June 20, 2003
June 20, 2011
Active
100%
McNaughton
1244677
June 20, 2003
June 20, 2011
Active
100%
Shabumeni Lk.
1244857
June 20, 2003
June 20, 2011
Active
100%
Shabumeni Lk.
1244594
July 17, 2002
July 17, 2011
Active
100%
Shabumeni Lk.
1244593
June 21, 2002
June 21, 2011
Active
100%
Shabumeni Lk.
1244592
June 21, 2002
June  21, 2011
Active
100%
Shabumeni Lk.
1244642
Sept 24, 2002
Sept. 24, 2011
Active
100%
Shabumeni Lk.
1244641
Sept 24, 2002
Sept. 24, 2011
Active
100%
Shabumeni Lk.
1244640
Sept 24, 2002
Sept. 24, 2011
Active
100%




 
 
 
 
-11-

--------------------------------------------------------------------------------

